Citation Nr: 1333310	
Decision Date: 10/23/13    Archive Date: 10/24/13

DOCKET NO.  10-04 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from September 1964 to August 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in September 2012 for further development.  

A July 2010 hearing was scheduled that the Veteran later cancelled.  A hearing was rescheduled for September 2010, but was also cancelled by the Veteran.  There have been no requests to reschedule.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is claiming entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).  Service connection is in effect for insulin dependent diabetes mellitus, posttraumatic stress disorder (PTSD), hypertension, and peripheral neuropathy (bilateral upper and lower extremities).

The Board notes that there are outstanding VA examination reports that are not associated with the Veteran's file.  A November 2012 VA examination report references VA examinations performed in August 2012 that the VA examiner reviewed through a VA computer program (CPRS), (which is not available to the Board).  The Virtual VA file shows there were August 2012 examinations for peripheral neuropathy, PTSD and diabetes mellitus.  Entries for these reports note: "You may not VIEW this COMPLETED C&P DBQ DIABETIC SENSORY-MOTOR PERIPHERAL NEUROPATHY"; "You may not VIEW this COMPLETED C&P PTSD, REVIEW EVALUATION"; and "You may not VIEW this COMPLETED C&P DBQ DIABETES MELLITUS".  Copies of the examination reports are not in the claims file, Virtual VA file or VBMS.  

In light of the remand reasons above, actions should be taken to obtain updated VA and private treatment records. 

Although the Board regrets further delay, the case must be returned to the RO for additional development. 

Accordingly, the case is REMANDED for the following action: 

1.  The RO should take appropriate action to obtain and associate with the claims file the August 2012 VA examination reports referenced by the November 2012 VA examiner.

2.  The RO should also take appropriate action to obtain updated VA treatment reports and any private treatment medical records. 

3.  After completion of the above and any additional development which the RO may deem necessary, the RO should then review the expanded record and readjudicate the issue on appeal.  The RO should issue an appropriate supplemental statement of the case, and give the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


